Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page1lof56 PagelD#:1

MICHAEL JAY GREEN AND ASSOCIATES, INC.
MICHAEL JAY GREEN = 4451
michaeljgreen@hawaii.rr.com

- AND -

LAW OFFICE OF PETER C. HSIEH
PETER C. HSIEH = 3204
hsiehp002@hawaii.rr.com

Davies Pacific Center

841 Bishop Street, Suite 2201
Honolulu, Hawaii 96813

Telephone: (808) 521-3336
Facsimile: (808) 566-0347

Attorneys for Plaintiff
JOSEPH H. CAMPOS, II

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAITI

JOSEPH H. CAMPOS II, CIVIL NO.

 

i. COMPLAINT: DEMAND FOR JURY
Plaintiff, TRIAL: SUMMONS

VS.

UNIVERSITY OF HAWAII, as body
corporation, ANDREW W. NICHOLS,
M.D., individually and in his official
capacity as Director of University
Health Services Manoa, JOHN DOES
1-10, JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE
GOVERNMENTAL ENTITIES 1-10,

Defendants.

 

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 2of56 PagelD#: 2

COMPLAINT

Plaintiff JOSEPH H. CAMPOS II (‘Plaintiff’), by and through his
attorneys, Michael Jay Green and Peter C. Hsieh, for a complaint against the above-
named Defendants, alleges and avers as follows:

JURISDICTION AND VENUE

1. This Court has jurisdiction of the claims against Defendants
pursuant to 28 U.S.C. §§ 1331 and 1367 and supplemental jurisdiction of Plaintiffs
state claims against Defendants.

2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
because (1) the defendants are residents of the State in this district and (2) a
substantial part of the events or omissions giving rise to Plaintiffs injuries and
claims occurred in this judicial district.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

3. On June 18, 2019, the U.S. Equal Employment Opportunity
Commission (“EEOC”) issued a Dismissal and Notice of Rights and Notice of Suit
Rights to Plaintiff in Joseph H. Campos vs. University of Hawaii at Manoa, FEPA
No. 19219 and EEOC No. 37B-2016-00221 (“EEOC Notice”), giving him right to

file a lawsuit against the University of Hawaii at Manoa under federal law in the
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 3o0f56 PagelD#: 3

appropriate court within 90 days of his receipt of the EEOC Notice. Plaintiff
received the EEOC Notice on June 25, 2019.

4. On May 14, 2019, the Hawaii Civil Rights Commission
(“HCRC”) issued a Dismissal and Notice of Rights and Notice of Suit Rights to
Plaintiff in Joseph H. Campos vs. University of Hawaii at Manoa, FEPA No. 19219
and EEOC No. 37B-2016-00221 (“HCRC Notice”), giving him right to file a lawsuit
against the University of Hawaii at Manoa under federal law in federal or state court
within 90 days of his receipt of the HCRC Notice. Plaintiff received the HCRC
Notice on May 16, 2019.

5. On June 18, 2019, the EEOC issued a Dismissal and Notice of
Rights and Notice of Suit Rights to Plaintiff in Joseph H. Campos vs. University of
Hawaii at Manoa, FEPA No. 19795 and EEOC No. 37B-2017-00275 (“EEOC
Notice’), giving him right to file a lawsuit against the University of Hawaii at Manoa
under federal law in the appropriate court within 90 days of his receipt of the EEOC
Notice. Plaintiff received the EEOC Notice on June 25, 2019.

6. On June 17, 2019, the HCRC issued a Dismissal and Notice of
Rights and Notice of Suit Rights to Plaintiff in Joseph H. Campos vs. University of
Hawaii at Manoa, FEPA No. 19795 and EEOC No. 37B-2017-00275 (“HCRC

Notice’), giving him right to file a lawsuit against the University of Hawaii at Manoa
3
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page4of56 PagelD#: 4

under federal law in federal or state court within 90 days of his receipt of the EEOC
Notice. Plaintiff received the HCRC on June 18, 2019.

7. On June 18, 2019, the EEOC issued a Dismissal and Notice of
Rights and Notice of Suit Rights to Plaintiff in Joseph H. Campos vs. University of
Hawaii at Manoa, Agency Charge No(s): 486-2018-00529 (“EEOC Notice”), giving
him right to file a lawsuit against the University of Hawaii at Manoa under federal
law in the appropriate court within 90 days of his receipt of the EEOC Notice.
Plaintiff received the EEOC Notice on June 25, 2019.

8. On June 17, 2019, the HCRC issued a Dismissal and Notice of
Rights and Notice of Suit Rights to Plaintiff in Joseph H. Campos vs. University of
Hawaii at Manoa, Agency Charge No(s): 486-2018-00529 (“HCRC Notice”),
giving him right to file a lawsuit against the University of Hawaii at Manoa under
federal law in state court within 90 days of his receipt of the HCRC Notice. Plaintiff
received the HCRC Notice on June 18, 2019.

PARTIES

9. Plaintiff JOSEPH H. CAMPOS II (“Plaintiff”) is, and was at all

relevant times herein, a resident of City and County of Honolulu, State of Hawaii,

and a citizen of the United States of America.

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page5of56 PagelD#:5

10. Defendant UNIVERSITY OF HAWAII (“Employer” or “UH”),
is, and was at all relevant times herein, a public body and a body corporate and politic
of the State of Hawaii.

11. Defendant ANDREW W. NICHOLS, M.D. (“Dr. Nichols”),
individually and in his official capacity as Director of University Health Services
Manoa, is, and was at all relevant times herein, a resident of City and County of
Honolulu, State of Hawaii, and a citizen of the United States of America.

12. Defendants JOHN DOES 1-10, JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE GOVERNMENTAL ENTITIES 1-10 are sued herein
under fictitious names for the reason that their true names, capacities and
responsibilities are presently unknown to the Plaintiff, but upon information and
belief they are persons, entities, governmental agencies, and/or partnerships who
were in some manner presently unknown to the Plaintiff engaged in the activities
alleged herein; and/or are in some manner responsible for the injuries and damages
to the Plaintiff; and/or are persons who conducted some activity in a negligent,
wrongful, and/or willful manner or who failed to fulfill a duty or obligation, which
action, conduct, error or omission was the proximate cause of injuries or damages to
the Plaintiff; and/or were in some manner related to the previously named

Defendants engaged in the activities alleged herein. Plaintiff will seek leave to
5
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page6of56 PagelD#: 6

amend this Complaint when the true names and capacities of the Doe Defendants
have been ascertained.
FACTUAL ALLEGATIONS

13. Plaintiff is a 48-year-old married heterosexual man.

14. He obtained his Masters in Political Science in 1993 and Ph.D.
in Political Science in 2005.

15. Plaintiff was employed by the UH continuously from 1994 until
he was terminated on June 30, 2018.

16. During his 24 years of employment at the UH, he served as the
Study Abroad Advisor from 1994 to 1997; the International Exchange Coordinator
in the Office of International Affairs from 1997 to 1999; in a variety of positions at
the Kapiolani Community College from 1999 to 2008; the Accreditation Coordinator
(Faculty Assistant Specialist) at the University Health Services Manoa (“UHSM”)
from April 16, 2008, to January 31, 2014; and the Administrator of the UHSM Clinic
(“Clinic”) from January 2014 until June 30, 2018.

17. At all relevant times herein, Dr. Nichols was the Director of the
Clinic and Plaintiffs supervisor.

18. At all relevant times herein, Wendy Saelua (“Saelua”) was the

Head Nurse at the Clinic and Plaintiff's coworker.
6
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 7of56 PagelD#: 7

19. Saelua had a long history of hostile and abusive behavior toward
co-workers at the Clinic, including, but not limited to, intimidating, ridiculing,
shaming, insulting, threatening, and bullying co-workers, allegedly accusing a para
medical assistant of being gay around 2007, making co-workers afraid of her, yelling
at nurses and doctors, accusing a nurse practitioner of stealing from the employer
because she would come into work 5 to 10 minutes late, and other abusive and
unprofessional conduct.

20. The Clinic even had to move her office because she could not get
along with the nurse practitioner.

21. Even Dr. Nichols acknowledged that when Saelua gets mad at
people she is unable to move beyond that.

22. From April 16, 2008, to January 31, 2014, Plaintiff was the
Accreditation Coordinator (Faculty Assistant Specialist) for the Clinic but his office
was physically located a separate building across campus from the Clinic in the
Queen Liliuokalani Student Services Center (“Center”). .

23. During this time period, he would go to the Clinic to do work.

24. Beginning in or around May of 2008 Saelua began hurling gay

slurs at Plaintiff frequently and regularly when he went to work at the Clinic.
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 8of56 PagelD#: 8

25. Her gay slurs toward Plaintiff consisted of saying that she
thought he had a husband, and not a wife, when he mentioned his wife; that her
husband said the way he walked was gay; that she said he walked gay; that the way
he talked sounded gay; that he “acted mahu (Hawaiian word for gay)”; and that the
way he moved his hands was gay.

26. Saelua’s gay slurs were abusive, demeaning, embarrassing,
humiliating, insulting, offensive, harassing to Plaintiff, and he told her so many
times. .

27. In February 2014, upon becoming the Administrator of the
Clinic, Plaintiff had to move his office from the Center to the Clinic where Dr.
Nichols and Saelua were working.

28. After he moved his office to the Clinic, Saelua increased the
frequency of her gay slurs toward him when they were alone as well as when other
coworkers were present, telling him that the way he talked sounded gay; that he
“acted mahu”; that the way he moved his hands was gay, that the way he walked
was gay; that the clothes he wore made him look gay; and that his politics were gay.

29. When Saelua began making gay slurs at Plaintiff in front of other

people at the Clinic, Plaintiff reached a breaking point, believing that her insults
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page9of56 PagelD#: 9

were intended to embarrass and humiliate him and undermine his authority as
Administrator, and he asked her many times to stop making the gay slurs.

30. Saelua ignored his request dismissively and continued hurling
gay slurs at him.

31. In early March 2015, Saelua told Plaintiff that she did not like
the shirt he was wearing because it made him look gay, to which Plaintiff told her
that his wife had given the shirt to him for Valentine’s Day, but Saelua said she
didn’t care, it made him look gay.

32. Inearly May 2015, Plaintiff wore the shirt again, and Saelua told
him, “Didn’t I tell you I don’t like that shirt and not to wear it because it makes you
look gay.”

33. Plaintiff never wore the shirt again to work.

34. Onor about June 5, 2015, Saelua pounded on his office door and
yelled at him from outside of his office over an incident involving the relocation of
the appointment desk.

35. Between June 5, 2015, and June 26, 2015, Saelua became even
more hostile toward Plaintiff by ignoring him, not talking to him, and/or making

snide comments toward him in front of other co-workers.
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 10o0f56 PagelD#: 10

36. Dr. Nichols and Saelua at all relevant times herein had a close
working relationship, and despite complaints of Saelua’s repeated hostile behavior
toward Plaintiff and other coworkers Dr. Nichols repeatedly refused to stop Saelua’s
hostile and harassing behavior.

37. Dr. Nichols’ inaction emboldened Saelua to continue to be
hostile and offensive toward Plaintiff and others at the Clinic.

38. Between June 5 and June 26, 2015, Plaintiff brought Saelua’s
hostile conduct to the attention of Laurie Otsubo-Chang (“Otsubo-Chang”), Office
of Student Affairs (“OSA”) Personnel Officer, to gain her assistance to get Saelua
to stop the hostile treatment and gay slurs and to get Dr. Nichols, Director of the
Clinic, to put an end to Saelua’s hostile conduct.

39. On or about June 5, 8, and 26, 2015, Plaintiff complained to Dr.
Nichols about Saelua’s gay slurs and abusive behavior and asked him to intervene
and get Saelua to stop.

40. Plaintiff told Otsubo-Chang that although he had already
prepared a complaint to file with the UH, he told her that he was concerned that
filing the complaint would anger Dr. Nichols and cause Dr. Nichols to retaliate

against him.

10
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 11lof56 PagelID#: 11

41. In an e-mail on June 16, 2015, Otsubo-Chang assured Plaintiff
that he would not suffer any retaliation, stating, “Let’s discuss the letter you wrote
before giving it to him. I must repeat, if a complaint comes forward no retaliation
will be tolerated by any of the parties involved.”

42. On the morning of June 26, 2015, during an Executive
Committee meeting, in the presence of Dr. Nichols and other co-workers, Saelua
again acted in hostile manner toward Plaintiff by pushing her chair back from the
table, huffing loud enough to be heard, and crossing her arms and glaring at Plaintiff
with disdain.

43. Dr. Nichols, who was sitting right next to Saelua, must have seen
what Saelua was doing but ignored it and failed to do anything to stop her.

44. After the meeting on the same day, seeing that Dr. Nichols had
not counseled and/or reprimanded Saelua and/or impose some form of disciplinary
measures to put an end to Saelua’s abusive conduct, Plaintiff went to Dr. Nichols to
lodge a written complaint against Saelua.

45. Plaintiff told Dr. Nichols that Saelua’s frequent and relentless
hostility, including her gay slurs, toward him created an abusive andhostile work

environment, and he was prepared to file a complaint against Saelua.

11
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 12o0f56 PagelD#: 12

46. In response, instead of being supportive, Dr. Nichols attempted
to dissuade Plaintiff from filing a complaint against Saelu bytelling him that he
“needs to have thick skin” and “needs to suck it up and deal with it” and warning
him that filing such a complaint could become disruptive to the operations of the
Clinic especially given Plaintiffs role as Administrator and Saelua’s role as Head
Nurse of the Clinic and that “investigations of such complaints rarely yield
meaningful and positive outcomes to the persons involved and co-workers.”

47. Dr. Nichols’ warnings left Plaintiff with a clear and distinct
impression that Dr. Nichols was trying to protect Saelua and that filing the complaint
would subject him to negative consequences and retaliation.

48. On or about June 27, 2015, Plaintiff filed a written complaint
against Saelua with Dr. Nichols as the Director of the Clinic and Otsubo-Chang as
the Personal Officer of the UH Office of Student Affairs.

49. His complaint alleged that Saelua had been subjecting him to gay
slurs, discriminatory intimidation, ridicule, and insult at the Clinic, which
undermined his authority and unreasonably interfered with his ability to function and
perform his job as Administrator of the Clinic.

50. Plaintiff's complaint was forwarded to Dr. Lori Ideta, the Interim

Vice Chancellor of the University of Hawaii Manoa Office of Student Affairs.
12
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 130f56 PagelD#: 13

51. Within approximately two hours after Plaintiff filed the
complaint against Saelua, Dr. Nichols engaged in discriminatory and retaliatory acts
that was so severe or pervasive that it intensive the already abusive working
environment, altered the conditions of Plaintiff's employment, and made it more
difficult to do his job, including, but not limited to, the following:

a. Dr. Nichols sent an e-mail to Plaintiff, Saelua, and Dr.
Scholly suspending the weekly Monday G-4 meetings indefinitely, which meetings
had never before been suspended. The weekly G-4 meetings of the four main heads
of the Clinic — the Director (Dr. Nichols), Administrator (Plaintiff), Head Nurse
(Saelua), and Health Promotion Section Head (Dr. Scholly) — were critical to the
administration and operations of the Clinic. These meetings were indispensable to
Plaintiffs ability to perform his duties and responsibilities as Administrator of the
Clinic, to support the Director in UHSM leadership, program development, to direct
and coordinate activities that promote the goals of UHSM, including clinical
medicine, preventative health, fiscal, personnel management, information
technology, accreditation, and health insurance related activities, and to manage and
oversee Operations, Program Planning, Research and Evaluation, Facilities and
Equipment, Liaison and other related matters. The suspension of these meetings

hampered, impaired, interfered, limited, and/or restricted Plaintiffs ability to
13
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 14o0f56 PagelD#: 14

perform his duties and responsibilities. On or about June 28, 2015, Plaintiff
forwarded Dr. Nichols’ email suspending the G-4 meetings to Personnel Officer
Ostubo-Chang to inform her that Dr. Nichols was retaliating against him;

b. Dr. Nichols gave Plaintiff the silent treatment and stopped
talking with him for a week between June 27, 2015, and August 4, 2015, except on
five occasions on 6/29/15, 7/6/15, 7/14/15, 7/17/15, and 8/4/15, whereas in the past
he spoke with Plaintiff every day, multiple times a day. Dr. Nichols’ sudden refusal
to speak with Plaintiff hampered, impaired, interfered, limited, and/or restricted
Plaintiff's ability to perform his day-to-day duties and responsibilities as
Administrator;

C. Dr. Nichols instructed Plaintiff and Saelua to stop
communicating directly with each other except when necessary and only through
Dr. Nichols or via email copied to him, which made things worse because the limited
form of communication made it more difficult for Plaintiff to do his job as
Administrator;

d.  Onor about July 14, 2015, Dr. Nichols left an appointment
letter of factfinders addressed to Dr. Nichols in the Clinic’s copy machine in plain
view. Dr. Nichols’ leaving the appointment letter in the copy machine in plain view

where it could read by anyone was a serious breach of confidentiality as it contained
14
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 15o0f56 PagelD#: 15

private and confidential information regarding the Plaintiff. Plaintiff reported this
breach to Otsubo-Chang and Shirley Hamakawa (“Hamakawa”), OSA
Administrative Officer, which Hamakawa conveyed to Mike Kaptik (“Kaptik”),
Interim Dean of Students. When Dr. Nichols got wind of Plaintiff’s complaint of
his breach of confidentiality, Dr. Nichols called him into his office, immediately
upon Plaintiff's return to the clinic, and told him that he was setting a new policy
effectively immediately prohibiting the Clinic staff from telling anyone or reporting
any issues that occur within the Clinic to entities outside of the Clinic. Dr. Nichols’
“new policy” was aimed at shutting Plaintiff up. Plaintiff immediately returned to
OSA and reported this to Otsubo-Chang and Hamakawa;

e. On or about August 4, 2015, due to the complaint filed by
Plaintiff against Saelua, Dr. Nichols stopped all meetings with Plaintiff and started
talking directly to Plaintiff's direct reports regarding matters that fell within
Plaintiffs job description including clinical operational issues whereas prior to June
26, 2015, Plaintiff met with Dr. Nichols multiple times a week to discuss these
matters;

f. Between August 4, 2015, to June 1, 2017, due to Plaintiff's
complaint against Dr. Nichols, Dr. Nichols deliberately stopped talking to him one-

on-one except on eight occasions on 8/4/15, 8/13/15, 8/18/15, 9/18/15, 6/15/16,
15

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 16o0f56 PagelD #: 16

7/7/16, 8/16/2016, and 4/3/17 whereas prior to lodging the complaint, Dr. Nichols
met with the Plaintiff multiple times a day from 2/2/2014 through 6/5/2015;

g. On or about August 4, 2015, a patient filed a complaint
about a doctor at UHSM and the complaint was forwarded Plaintiff to address.
When Plaintiff investigated the patient’s complaint, Dr. Nichols told him it was not
his job to investigate it because it was a clinical matter. Dr. Nichols was wrong, as
investigating a patient’s complaint was one of Plaintiffs duties and responsibilities
as Administrator, and he had investigated such complaints in the past; and

h. Dr. Nichols and Saelua retaliated against Plaintiff again
after an incident on or about August 13, 2015. A student had come to the Clinic for
a blood draw but fainted at the chair. Plaintiff heard a thump outside of his office as
if someone had fallen down and heard a lab student asking, “Are you okay?”
Plaintiff ran outside of his office to check and called a Code Blue. Two nurses,
Saelua and Sarah Edmundson, and one PMA, Lisa Solomon, responded and began
administering medical care to the student. As Administrator of the Clinic, Plaintiff
stood about 12 feet away in the hallway to make sure there was no disruption to the
care being given to the student who had fainted. This had been in the role of Plaintiff
in multiple drills. When the student regained consciousness, Plaintiff asked the

nurses if he could bring water or juice for the student, because he heard the student
16
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page17of56 PagelD#: 17

stating that he was fine and had not eaten anything. Saelua subsequently used this
incident to falsely report to Dr. Nichols that Plaintiff had interfered with patient care
during the Code Blue. Without speaking with Plaintiff first to understand the
circumstances, Dr. Nichols in turn used this opportunity to attack Plaintiff by writing
a formal letter, on an official Clinic letterhead, falsely accusing him of interfering
with patient care by his “continued immediate physical proximity to the patient.”
Had he spoken with him, he would have learned that Plaintiff was standing 12 feet
away from where the nurses were providing medical care to the student and that he
did not and could not have interfered with patient care. Dr. Nichols’ letter was highly
irregular and unusual because 98 out of 99 incident reports never resulted in a written
summary like the one Dr. Nichols issued against Plaintiff. Dr. Nichols’ letter
presumably was placed in Plaintiff's personnel file, given the nature of the letter.
Dr. Nichols’ issuance of the letter and presumably placing it in Plaintiff's personnel
file constituted an adverse employment action.

52. On or about July 14, 2015, Plaintiff met Hamakawa , Otsuob-
Chang, and Kaptik, to discuss the Dr. Nichols’ hostility and retaliation.

53. On or about July 17, 2015, Plaintiff met with Kaptik, Otsubo-
Chang, and Dr. Nichols to discuss ways to deal with Dr. Nichols’ hostility and

retaliation against Plaintiff.
17
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 18o0f56 PagelD #: 18

54. During this meeting, Dr. Nichols accused Plaintiff of being
overly sensitive and continued to act in a defensive and unprofessional manner and
towards the end of the meeting Dr. Nichols turned extremely red, started shaking
uncontrollably and put his head in his hands and arms on his knees.

55. Onor about September 18, 2015, Plaintiff met with Dr. Nichols
to discuss retaliation by Saelua, and Dr. Nichols told him, “Well, does that surprise
you, an investigation was launched against her, it doesn’t surprise me honestly, I’m
not saying because the two of you . . . when someone attacks someone I think that
that is not unusual as an outcome, that people are not all chummy.”

56. Later in the meeting Dr. Nichols stated that Plaintiff's complaint
does not “warrant an investigation, I think this is, I’m guessing that if I ask about
this, I have a feeling, I will get a completely get a different story. We had a similar
conversation back in June that obviously pissed you off and provoked you to take it
a step further...you took it to vice chancellor."

57. Dr. Nichols’ comments suggest that Plaintiffs filing of the
complaint against Saelua and disregard of Dr. Nichols’ warnings upset Dr. Nichols
and caused him to retaliate against Plaintiff.

58. On or about September 25, 2015, Plaintiff applied for Contract

Renewal, as he was required to apply for Contract Renewal pursuant to the
18
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 190f56 PageID#: 19

Collective Bargaining Agreement guidelines because he was in his second year of
his contract.

59. Dr. Nichols and Kaptik both recused themselves from evaluating
Plaintiff's dossier due to an active investigation of Plaintiff's complaint against Dr.
Nichols.

60. Incontrast, Dr. Nichols refused to recuse himself from assessing
Plaintiff for his Application for Tenure and Promotion in or about December 2016.

61. In December 2015 Plaintiff was granted contract renewal
commencing on or about July 1, 2016.

62. Being granted a contract renewal demonstrates successful
progress toward tenure, that the Faculty Member’s performance has been assessed
for strengths and weaknesses and has been rated as satisfactory, that there is a
continuing need for the Faculty Member’s services at the University, and that the
Faculty Member has made the professional improvement or has demonstrated the
professional and personal qualities needed by the Department, or similar
circumstances, all of which means that more than likely Plaintiff was on track to

getting tenure.

19
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 200f56 PagelD#: 20

63. Prior to being awarded the contract renewal on September 25,
2015, Plaintiff did not receive any negative assessments from Dr. Nichols or anyone
else.

64. In fact, in 2012 Plaintiff was promoted from the rank of S-3
(Assistant Specialist) to the rank of S-4 (Associate Specialist) and in 2014 he was
promoted from S-4 (Associate Specialist) as Accreditation Specialist, Non-Tenure
Track to S-4 (Associate Specialist) as Administrator Tenure Track.

65. On or about October 19, 2015, Plaintiff sent an email to Dr.
Nichols complaining about his continuing hostility and retaliation and asking him to
cease and desist his behavior toward Plaintiff.

66. Plaintiff copied this email to Dr. Ideta, Kaptik, Otsubo-Chang,
and Hamakawa and blind copied to Joan Fukumoto (“Fukumoto”) of UH Manoa
HR.

67. Plaintiff had held off on filing a formal complaint against Dr.
Nichols but he reached a point where it became obvious that the UH administrators
were not doing anything to mitigate the hostile work environment and retaliation.

68. When Fukumoto told Plaintiff that his cease and desist email put

UHM on notice and he would need to file a formal complaint against Dr. Nichols

20
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 210f56 PageID#: 21

for retaliation, Plaintiff decided to proceed and draft the complaint against Dr.
Nichols.

69. On or about November 5, 2015, Plaintiff filed a complaint
against Dr. Nichols for retaliation and hostile work environment, in accordance with
the University of Hawai'i Executive Policy EP 9.210 Workplace Non-Violence.

70. After Plaintiff lodged his verbal complaint and written complaint
against Saelua and Dr. Nichols, Dr. Nichols and/or other UH employees engaged in
further discriminatory and retaliatory acts that was so severe or pervasive that it
altered the conditions of Plaintiff's employment and created an abusive work
environment, including, but not limited to, the following:

a. On or about October 16, 2015, Dr. Ideta issued a decision
regarding Plaintiff's complaint against Saelua, which Plaintiff received on October
23, 2015, finding that “the evidence does not support a cause determination of a
violation of the University of Hawai i Executive Policy EP 9.210 Workplace Non-

29

Violence.” Dr. Ideta’s decision was biased and contradicted by the fact that the
investigation validated and/or substantiated many of Plaintiff's allegations. In her
decision, Dr. Ideta criticized Dr. Nichols’ leadership at the Clinic, stating that

“several interviewees commented on the current leadership style of the department

and that there should be more transparency and inclusiveness with faculty and staff.
21
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 220f56 PagelID#: 22

The investigation revealed that when issues arise within the department, they must
be addressed appropriately and in a timely manner.” On or about October 22, 2015,
following Dr. Ideta’s criticism of Dr. Nichols’ leadership, Dr. Nichols retaliated
against Plaintiff by rejecting a $592,000.00 Title X grant, knowing that acceptance
of the grant would have almost guaranteed Plaintiffs tenure and promotion, which
he knew Plaintiff was going to apply for within the year;

b. Dr. Nichols continued to retaliate against Plaintiff by
steering away the weekly meetings he had been having with Plaintiff prior to June
2015 regarding billing and front desk operations from Plaintiff to Sheri Ching
(“Ching”), Business Office Manager, and meeting with her twice a month instead of
Plaintiff. The re-instatement of these meetings with Ching and not discussing
Business Office issues with Plaintiff was an adverse employment action against
Plaintiff because it altered the conditions of Plaintiff's employment and hampered,
impaired, interfered, limited, and/or restricted Plaintiff's performance of his duties
and responsibilities as Administrator. Plaintiff notified Hamakawa of Dr. Nichols’
retaliatory actions in re-instating meetings with Ching and not discussing matters
with him;

C. On October 7, 2016, Plaintiff submitted an Application for

Tenure at the S-4 Rank and Promotion to the S-5 Rank. After Plaintiff filed the
22
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 230f56 PagelD #: 23

complaint, Dr. Nichols became extremely upset at Plaintiff and increased his
retaliation by continuing to not give him assignments; taking assignments from him;
rarely talking to him; instructing staff members to come to him instead Plaintiff
regarding areas that were clearly under his purview; increasing surveillance of
Plaintiff; and ostracizing and shunning Plaintiff;

d. UH refused to get Dr. Nichols and Kaptik to recuse
themselves from reviewing or responding to Plaintiffs Application for Tenure and
Promotion. On April 21, 2016, Plaintiff sent an email to Dr. Beverly McCreary (“Dr.
McCreary”), Assistant Vice Chancellor for Academic Personnel, asking her to
confirm that Dr. Nichols and Kaptik would be recused from reviewing Plaintiff's
Application for Tenure and Promotion, as they had earlier recused themselves from
Plaintiff's contract renewal process. On April 26, 2016, Dr. McCreary sent a reply
email to Plaintiff stating that she would look into it. On or about July 11, 2016,
Plaintiff sent another email to Dr. McCreary asking her again that Dr. Nichols and
Kaptik would be recused from reviewing his tenure and promotion dossier. On or
about July 18, 2016, Dr. McCreary sent a reply email denying Plaintiffs request for
Dr. Nichols and Kaptik to be recused;

e. Dr. Nichols refused to recuse himself from taking part in

Plaintiff's Tenure and Promotion review and subsequently submitted a false and
23
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 24o0f56 PagelD#: 24

misleading negative assessment of Plaintiff for his Tenure and Promotion, which led
to the denial of Plaintiff's Application for Tenure and Promotion on June 28, 2017,
which in turn led to the issuance of a Terminal Year Contract terminating his
employment at the UH on June 30, 2018. This negative assessment constituted an
adverse employment action against Plaintiff because it hampered, impaired,
interfered, limited, and/or restricted Plaintiff’s ability to receive a fair and objective
assessment;

f. On or about August 22, 2016, Kaptik issued directives to
Plaintiff which limited his movement within the Clinic, which in turn hindered his
ability to perform his duties and responsibilities as Administrator. These directives
hampered, impaired, interfered, limited, and/or restricted Plaintiffs ability to
discharge his duties and responsibilities;

g. On or about August 25, 2016, Plaintiff sent an e-mail to
Dr. Nichols requesting that in the future he be given information to enable Plaintiff
to perform his job. Dr. Nichols’ non-communication with Plaintiff and not giving
him information needed altered the conditions of Plaintiffs employment and
hampered, impaired, interfered, limited, and/or restricted Plaintiff's work

performance as Administrator of the Clinic;

24
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 250f56 PagelD #: 25

h. On or about August 25, 2016, Plaintiff received an e-mail
from Dr. Nichols directing him to seek permission to attend University committee
meetings. Dr. Nichols had never before imposed any such restriction or limitation
on Plaintiff. Dr. Nichols’ demand that Plaintiff obtain permission to attend
University Committee meetings altered the conditions of Plaintiff's employment and
hampered, impaired, interfered, limited, and/or restricted Plaintiffs work
performance as Administrator of the Clinic and the duties of University Service that
is required of Faculty;

1. On or about September 8, 2016, Plaintiff received an e-
mail from Ms. Mie Watanabe (“Watanabe”), Director of UH-System EEO/AA
Office, informing him that Saelua filed a complaint against him and wanted to pursue
an informal resolution. Nothing came of this as Plaintiff requested a formal
investigation into Saelua’s false claims. For three weeks there were several e-mails
between the Plaintiff and Watanabe. There was never a formal investigation pursued
and this just appeared to be further retaliation by Saelua;

j. The UH interfered, altered, limited, and/or restricted
Plaintiff's appeal of the denial of his Application for Tenure and Promotion. On or
about April 24, 2017, Plaintiff was informed that the TPRC denied the appeal and

he was not being recommended for tenure and promotion. Dr. Lassner, serving as
25
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 260f56 PagelD #: 26

Interim Chancellor, stated that “your application has been carefully reviewed at all

99

levels...” Had the Plaintiffs application been carefully reviewed, even at the
Interim Chancellor level, Dr. Lassner knew or should have known that the reviews
posited lies and did not provide a fair, unbiased, and objective assessment of the
Plaintiffs record. Dr. Lassner’s lack of close review altered the conditions of
Plaintiff's employment and prevented Plaintiff from receiving a fair and objective
review of his dossier and tenure and promotion;

k. On or about May 3, 2017, the Plaintiff was able to review
the final TPRC’s appeal assessment which revealed a fundamental misunderstanding
of the guidelines and process and stated lies in its decision of the appeal. The TPRC
also revealed a bias when they stated, “the fact of simultaneously asking for
promotion was noted critically and may have biased the TPRC#9 members.” This is
one of many comments that shows the fundamental misunderstanding of the
requirements of Faculty Specialist at rank 4. The TPRC also did not apply the OSA
criteria guidelines to the Plaintiff's dossier. The Chancellor and or President can
overturn the decision of the DPC, Director, Dean, and TPRC. The Chancellor and
President did not exercise their independent judgement and if they had they would

have clearly seen the bias, lies, and non-application of guidelines. This was a willful

act. Dr. Lassner’s and Dr. Straney’s bias constituted an adverse employment action
26
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 27o0f56 PagelD#: 27

against Plaintiff because it hampered, impaired, and interfered with Plaintiff
receiving a fair and objective review of his dossier;

1. On or about May 5, 2017, Plaintiff sent Dr. Nichols an e-
mail requesting that he be allowed to do his job as Dr. Nichols has not talked to him
since 2015 and sought information from staff that reported to the Plaintiff. The e-
mail specifically stated “Due to the lack of communication that has existed since
November 2015, I would like to ask that if you have questions regarding any aspect
of fiscal matters or day-to-day operations, including new issues that are not fully
formulated and currently in the discussion phase with other departments, please
contact me and not other members of the staff that may not know all the nuances as
they are only peripherally involved.” Dr. Nichols did not change and continued to
not interact with the Plaintiff. Dr. Nichols’ non-communication with the plaintiff
constituted an adverse employment action against Plaintiff because it hampered,
impaired, interfered, limited, and/or restricted Plaintiff's ability to discharge his
duties and responsibilities;

m. On or about September 6, 2017, Plaintiff received an e-
mail form Dr. Nichols informing him that the new hire in position number 0079646
would no longer report to the Plaintiff but instead report to Dr. Nichols. On or about

September 8, 2017, Plaintiff e-mailed Dr. Ideta informing her that Dr. Nichols had
27
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 280f56 PagelD #: 28

taken away Plaintiff's supervisory capacity over position number 0079646. Dr.
Ideta replied to the Plaintiff via USPS letter dated September 18, 2017 and stated
that “this decision appears to be based on operational need and is within the
Director’s authority. There is no adverse action to you.” This position since its
creation in 2012 had always reported to the Administrator;

n. On or about March 3, 2018, Plaintiff received an e-mail
from Otsubo-Chang that stated an assignment he had been doing since the creation
of HMSA's PPM program in January 2017, was taken away from him and given to
the new hire in position number 0079646. On or about April 6, 2018, Plaintiff
received a text message from the IT Specialist, Ms. Kinder, asking for an alarm code
for a person he had never heard of. Ms. Kinder informed him that it was a new hire
to fill the vacant secretary position which had been converted to an Administrative,
Professional and Technical position. On or about April 6, 2018, Plaintiff sent Dr.
Ideta an e-mail informing her of this new position re-description and hire and that
was retaliatory as it took away supervisory and job duties from the Plaintiff. On or
about April 9, 2018, Dr. Ideta replied to Plaintiff and stated, “The position of
Institutional Support/ Admin & Fiscal Support Specialist reports directly to the
Director of the UHSM and therefore, action taken to fill this position is not

retaliatory against you." However, the Plaintiff's job description specifically states
28
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 290f56 PagelID#: 29

"the Administrator is responsible for the management of day-to-day UHSM
operations, including personnel hiring, supervision and evaluation ...." Thus, not
being informed of the position's re-description from a secretary to APT and hiring is
taking away job assignments from the Plaintiff and not allowing him to do his job;
and
oO. On or about April 16, 2018, Plaintiff received an e-mail
with Executive Committee Meeting notes. Plaintiff noticed that there was a
discussion about AAAHC Accreditation. After contacting colleagues that were at
the Executive Committee meeting the Plaintiff discovered that Dr. Nichols tasked
Saelua to investigate changes to Accreditation Standards. Plaintiffs job description
specifically stated, “coordinate and supervise accreditation efforts.” This is
retaliatory in not assigning tasks that fall under the purview of his job description
and constituted adverse employment action as it hampered, impaired, interfered,
limited, and/or restricted Plaintiffs ability to discharge his duties and
responsibilities.
71. Dr. Nichols continued these acts of discriminatory intimidation
and retaliation until Plaintiffs employment termination by the UH on June 30, 2018.
72. Dr. Nichols’ and Saelua’s discriminatory and retaliatory actions

against Plaintiff permeated throughout the workplace were sufficiently severe or
29

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 300f56 PagelD #: 30

pervasive to alter the conditions of Plaintiff's employment and created an abusive
working environment.

73. Dr. Nichols’s and Saelua’s hostile conduct polluted Plaintiffs
workplace, making it more difficult for him to do his job, to take pride in his work,
and to desire to stay in his position.

74. The severity and pervasiveness of the abusive working
environment created by Dr. Nichols and Saelua is confirmed by the following
witnesses who worked with Plaintiff at the Clinic and experienced it first-hand:

a. On August 21, 2017, Ching sent an email to Plaintiff
stating, “I can't believe that UH would allow this type of hostile and retaliatory work
environment to continue these past couple years. Everything was fine from when
you began with the clinic as an Accreditation Specialist to the first year as our
Administrator. The weekly Monday meetings with Dr. Nichols, Wendy, Kristen, and
yourself, always seemed like a cohesive group that worked extremely well together.
Who knew that bringing up a minor complaint, would blow up to something this big.
I still don't get how a Director does not communicate with the Administrator,
especially since you are responsible for all fiscal and personnel matters. How does
the Director include the Head Nurse on fiscal matters, but you are not included in

meetings or even let alone informed that there is a meeting? That still baffles me!
30

 

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 310f56 PagelD#: 31

One of the reasons why I never said or reported anything was seeing all the harsh
treatment that you've had to endure. I guess I'm not as strong as you. You know I
really thought I would retire from the clinic, but with all the ongoing hostility and
silos within the clinic it made it such a difficult place to work. I needed to get out for
my own sanity”;

b. On August 22, 2017, Bryson Ho (“Ho”), Fiscal Specialist
for UHSM, stated : “Sorry to hear that your (sic) going through a lot of issues at the
office since you filed your complaint in 2015. In you (sic) absence it has been
extremely difficult to keep the business office operating at its fully capacity. The
business office has been severely understaffed (including student workers) and those
employees that we have managed to retain are constantly overworked taking over
the burden from those who have left (Including vacations and sick leave). Although
it would have been nice to have you back in the office, I completely understand the
need to work from home as the treatment by Dr. Nichols and Wendy continue to
degrade the clinic and its functions. It is disheartening to know that Dr. Nichols and
Wendy continue to treat you as well as other clinic staff in a hostile and retaliatory
manner. Unfortunately in my opinion, I do not think this retaliatory behavior by Dr.
Nichols or Wendy will change. As evidence, the "Customer Service Training"

sessions that have occurred since your departure has shown no improvement at all
31
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 320f56 PagelD #: 32

with the communication in the clinic by Dr. Nichols and Wendy (Both between units
as well as with management). I cannot understand how Dr. Nichols and Wendy can
continue to treat their colleagues in such a hostile manner and without the University
of Hawaii at Manoa stepping in to address the clear and precise issues at University
Health Services at Manoa”; and

C. On August 23, 2017, Sharon Hiu, D.O. (“Hiu’), UHSM
Staff Physician, who worked at the Clinic, wrote, “Since 2014, as Administrator, Dr.
Campos has done much to improve the business aspect, physical space, and
functionality of the clinic. He was able to work effectively and collaboratively with
the Medical Director, Head Nurse and other staff members. However, since he filed
a complaint, I have seen his role diminish and his movement within the clinic
limited. His ideas and contributions are minimally acknowledged during Executive
Committee meetings and many of his duties are delegated to other staff members.
Communication with our Medical Director [Dr. Nichols], Head Nurse [Saelua] and
some staff members are strained or non-existent. It has been difficult to witness the
hostility and animosity that Dr. Campos has had to endure from those he should be
working most with. Yet, he was able to work with all units to conduct training and
maintain professionalism during and after a recent accreditation site visit despite the

lack of support and his dedication, hard work and effort was barely acknowledged.
32
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 330f56 PagelD #: 33

I am amazed at how much Dr. Campos has been able to accomplish given the
hostility and negative environment he has had to endure and the strain on his mental
health. Seeing first-hand how Dr. Campos has been treated, his role and duties
trivialized, and the isolation he has endured since filing his complaint has created a
difficult environment within the clinic with many now keeping silent for fear of
retaliation. Several staff members have chosen to leave or have decided to retire and
others are contemplating leaving due to this caustic environment. I sincerely hope
for a fair and equitable outcome in this matter.”

75. Once the UH was apprised of Dr. Nichols’ and Saelua’s
behavior, the UH refused to take prompt and effective remedial action, including,
but not limited to, some form of disciplinary measures, which must be proportionate
to the seriousness of the offense, which requires more than a mere request to refrain
from discriminatory conduct.

76. UH undertook no remedy and/or the remedy did not end the
current harassment and deter future harassment.

77. The UH failed, neglected, and/or refused to allow Plaintiff to be
transferred out the Clinic to the Political Science Department, as shown below:

a. On or about April 11, 2016, Plaintiff met with Dean

Donald Young, Ph.D. (Decision Maker) (“Dr. Young”) and Ms. Trisha Kimura, J.D.
33
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 340f56 PagelD #: 34

(representative from the UH-Manoa Office of Academic Affairs) (“Kimura”) to
discuss the decision on Plaintiff's retaliation complaint against Dr. Nichols. During
the discussion, Dr. Young and Kimura stated that Plaintiff was much more of an
academic and they felt he should be in a more academic position. They asked him
where he would want to move to, and he said either the Honors Department, Political
Science Department, or the Peace Institute. However, in June 2016, UH told
Plaintiff that transferring his position was “not doable.” However, in August 2016,
and confirmed on or about October 25, 2016, Plaintiff discovered that Denise Konan,
Ph.D., Dean of Social Sciences, never contacted the Political Science Department
and thus never had any intention of transferring Plaintiff out of the hostile work
environment at the Clinic; and UH refused to allow Plaintiff to be transferred out of
the Clinic to the Political Science Department; and

b. On or about May 27, 2016, Plaintiff wrote an e-mail to
Kapitik, copied to Ideta, Otsubo-Chang and UHM HR that requested an
accommodation and stated, “Given the continued hostility that I am exposed to by
Ms. Wendy Saelua, I would like to ask for accommodation to move my office to the
Health Promotion Office at QLC third floor. If granted I will be at my office at
UHSM about three hours a day, 7am to 8am, 11:30am to 12:30pm, and 3pm to 4pm.

All other times I will be in Health Promotion Office. I am asking this for my safety
34
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 350f56 PagelD #: 35

and sanity as I have been dealing with a psychiatrist for the last 11 months regarding
the hostility directed at me from Saelua and Dr. Nichols.” Kaptik did not reply until
June 3, 2016 and a meeting was scheduled on June 7, 2016. On or about June 7,
2016, Plaintiff met with Kaptik regarding an accommodation, no accommodation
was given as Kaptik said there was no space in the Queen Liltuokalani Student
Services Center. Nothing was done to provide an accommodation until a further
discussion on July 7, 2016.

78. Onor about July 7, 2016, Plaintiff met with Kaptik, Dr. Nichols,
and Otsubo-Chang to discuss an accommodation as nothing improved at the Clinic.
It was decided that Plaintiff would work from behind closed doors or from home if
needed. Dr. Nichols expressed his discomfort with the accommodation.

79.  Onor about August 16, 2016, Plaintiff forwarded to Kapitik and
Dr. Ideta the email Plaintiff sent to Dr. Nichols on August 11, 2016 in which he
notified Dr. Nichols about Saelua’s unprofessional behavior and stated “On multiple
occasions I have informed you of the continued hostile environment perpetuated by
Saelua and find the University's inability to rectify this situation to be absolutely
negligent, especially in light of the recent Title IX training that all staff was required
to complete. Thus, I am informing you again of the continued hostility and ask: What

is being done to ensure a positive and professional environment exists in the clinic
35
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 360f56 PagelD #: 36

and what is being done to ensure that Saelua starts treating people in a professional
manner?”

80. Neither Dr. Ideta nor Kaptik responded to Plaintiffs email.

81. On October 7, 2016, Plaintiff submitted an Application for
Tenure at the S-4 Rank and Promotion to the S-5 Rank.

82. On or about November 15, 2016 through January 24, 2017,
Plaintiff had to take a mental health leave due to the constant stress and retaliation
he had to endure.

83. Plaintiffs physician stated in a doctor’s note, “Due to acute
stressors stemming from a work related situation, I do not believe it is healthy for Dr
Campos to return to work at the clinic at this time”

84. On or about September 5, 2017, Plaintiff's medical condition
was determined to be a workplace injury.

85. While Plaintiff was on sick leave between November 15, 2016
and January 24, 2017, Employer conducted its DPC and DC review of Plaintiff's
Tenure and Promotion Review Application. Both the DPC Chair and Director knew
of this sick leave and produced lies in their assessment.

86. Onor about February 17, 2017, Plaintiff was notified that he was

not being recommended for tenure or promotion.
36

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 370f56 PagelD #: 37

87. The Departmental, Director, Dean, and University Tenure and
Promotion Review Committee (TPRC) assessments contained numerous
inconsistencies and misrepresentations made by the DPC Chair and the Director (Dr.
Nichols), both of whom were biased and prejudiced against Plaintiff, which
prevented Plaintiff from receiving a fair and objective review of his dossier.

88. On or about April 2, 2017, Ching e-mailed Dr. Ideta informing
her that she was resigning from the Clinic because she felt retaliated against and that
“T [Sheri Ching] chose not to mention anything after seeing the negative treatment
Joseph Campos received after he voiced his concerns. In my opinion, I believe the
problems at UHSM was already there long before Joseph Campos became the
administrator, just no one chose to say anything.”

89. Onorabout April 12, 2017, Plaintiffmet with Dr. Ideta to discuss
the negative decision for Tenure and Promotion and the continued hostility at the
office.

90. On or about April 20, 2017, Plaintiff filed retaliation complaints
against Dr. Nichols and Saelua with Dr. Ideta in accordance with University of

Hawai i Executive Policy EP 9.210 Workplace Non-Violence.

37
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 380f56 PagelD #: 38

91. The complaint against Dr. Nichols was for retaliation after
Plaintiff filed a retaliation complaint on November 5, 2015 (for filing a complaint
against Saclua).

92. The complaint against Saelua was for retaliation against Plaintiff
after he filed a complaint of hostile work environment and discriminatory comments
on June 27, 2015.

93. Onor about April 24, 2017, Plaintiff was informed that the TPRC
denied the appeal and he was not being recommended for tenure and promotion.

94. Dr. Lassner, serving as Interim Chancellor, stated that “your
application has been carefully reviewed at all levels...”

95. The reviews contained lies and did not provide a fair and
unbiased assessment of the Plaintiffs record.

96. On or about May 3, 2017, Plaintiff was able to review the final
TPRC’s appeal assessment which revealed a fundamental misunderstanding of the
guidelines and process and stated lies in its decision of the appeal. The TPRC also
revealed a bias when they stated, “the fact of simultaneously asking for promotion
was noted critically and may have biased the TPRC#9 members.”

97. This is one of many comments that shows the fundamental

misunderstanding of the requirements of Faculty Specialist at Rank 4.
38
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 390f56 PagelD #: 39

98. The TPRC also did not apply the OSA criteria guidelines to the
Plaintiffs dossier. The Chancellor and or President can overturn the decision of the
DPC, Director, Dean, and TPRC. The Chancellor and President did not exercise their
independent judgement and if they had, they would have clearly seen the bias, lies,
and non-application of guidelines.

99. Dr. Nichols did not change and continued to not interact with the
Plaintiff.

100. On or about July 6, 2017, Plaintiff received letters from Dr. Ideta
that said she was not investigating the April 20, 2017, complaints on the erroneous
claim that the allegations were previously addressed in complaints previously
investigated.

101. The rationale posited by Dr. Ideta had no basis in fact as the
evidence presented on May 26, 2017, involved incidents that occurred after the
investigations in 2015.

102. This was another attempt by UHM to silence the Plaintiff's
opposition to the hostile work environment and retaliation he endured and a willful

act to cover up the hostile work environment and silence Plaintiff's opposition.

39
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 400f56 PagelD #: 40

103. Onor about September 6, 2017, Plaintiff received an e-mail form
Dr. Nichols informing him that the new hire in position number 0079646 would no
longer report to the Plaintiff but instead report to Dr. Nichols.

104. On or about September 8, 2017, Plaintiff e-mailed Dr. Ideta
informing her that Dr. Nichols had taken away Plaintiff's supervisory capacity over
position number 0079646.

105. Dr. Ideta replied to the Plaintiff via USPS letter dated September
18, 2017 and stated that “this decision appears to be based on operational need and
is within the Director’s authority.

106. On the contrary, this position since its creation in 2012 had
always reported to the Administrator.

107. On or about November 2, 2017, Plaintiff attended the negative
tenure appeal hearing. Dr. McCreary presented false statements of fact and presented
information from selective investigations rather than investigating the entire DPC to
the hearing officer, Tranh Truc T. Ngyuen (“Dr. Ngyuen”’).

108. Dr. Nguyen, was biased based on highly inappropriate comments
made during the hearing. Specifics comments, which were inappropriate,
problematic, and biased, were the following: (1) she said she was concerned about

Plaintiff's health and what this experience was doing to him towards the end of the
40
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 41o0f56 PagelID#: 41

hearing; and (2) when Plaintiff told her that the Director had not spoken to him in
two and half years she replied that “you are not fulfilling the responsibilities of your
job by not supporting the Director.”

109. Between April 2018 and June 2018, Employer, by and through
its administrators, including by not limited to, Dr. Straney and Dr. Lassner
interfered, restricted, and limited Plaintiff’s right to file a grievance and to receive a
fair hearing, pursuant to University of Hawai i Executive Policy EP 9.210 Workplace
Non- Violence.

110. On or about June 30, 2018, Plaintiff was terminated from his
position as Administrator of the UHSM, in retaliation against Plaintiff for filing
complaints against Dr. Nichols and Saelua.

111. The Employer sabotaged, frustrated and impaired Plaintiffs
ability to pursue his grievance of UHM’s actions in retaliation against Plaintiff for
filing complaints against Dr. Nichols and Saelua, by doing the following:

a. Dr. Lassner wrongfully upheld Dr. Straney’s redactions of
84.21% of the allegations in Plaintiff's April 30, 2018 grievance/complaint, which
redactions were unauthorized and unlawful; ignored Plaintiff’s grievance/complaint,
which was unlawful; and wrongfully upheld TPRC’s recommendation for non-

tenure of Plaintiff’s Tenure and Promotion Application;
4]

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 42 0f56 PagelD #: 42

b. Dr. Straney knowingly conducted a sham investigation on
July 31, 2018, a month after Plaintiff was terminated from his employment, which
investigation dragged on and is still ongoing as of June 27, 2019; deliberately and
unilaterally redacting 84.21% of the allegations in Plaintiffs April 30, 2018
grievance/complaint without Plaintiff’s consent and/or knowledge; deliberately and
falsely declaring that Plaintiff's grievance/complaint was time-barred under the
collectively bargaining agreement, to discourage and silence Plaintiff from pursuing
his grievance/complaint; and deliberately and wrongfully upholding the hearing
officer’s decision denying Plaintiff’s appeal of the UH’s denial of Plaintiff’s Tenure
and Promotion Application, as part of Employer’s continuing scheme to discourage
and silence Plaintiff;

C. Dr. Ideta deliberately ignored Plaintiff's complaints about
Dr. Nichols’s retaliatory acts; deliberately and falsely declared that Plaintiff's
current evidence of retaliation was addressed in previous investigations to
discourage and silence Plaintiff from pursuing his grievance/complaint; deliberately
silenced Plaintiff's opposition to Dr. Nichols’ and Saelua’s retaliatory acts;
deliberately refused to investigate Plaintiffs April 20, 2017, complaint against Dr.
Nichols for retaliation for filing of a retaliation complaint against Dr. Nichols; and

deliberately refused to investigate Plaintiff's April 20, 2017 complaint against
42

 

 
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 43 0f56 PagelD #: 43

Saelua for retaliating against him for filing a complaint against her for sex
discrimination and hostile work environment;

d. Dr. Nichols wrote a false and misleading negative
Department Assessment against Plaintiff in which Dr. Nichols recommended to the
Dean of Student Services, the TPRC, the UH Interim Chancellor David Lassner to
deny Plaintiffs application for tenure and promotion; creating a hostile work
environment in which Plaintiff was unable to fulfill his job description due to Dr.
Nichols’ refusal to communicate with Plaintiff, hindering his ability to perform his
duties; took away job assignments which were part of Plaintiffs job description by
giving it to someone else or circumventing the Plaintiff; refused to give new job
assignments to Plaintiff; took away Plaintiff's supervisory capacity resulting in
Plaintiff supervising fewer and fewer employees, which prior to engaging in the
protected activity, Plaintiff had direct supervision of three employees and indirect
supervision of approximately five full-time employees and six part-time student
employees; monitoring Plaintiff's movement and daily whereabouts whereas prior
to the filing the complaints Dr. Nichols did not monitor Plaintiff at all; threatened
and/or intimidated Plaintiff at his workplace;

e. Dr. Nichols engaged in willful acts against Plaintiff by

making false and misleading statements of fact in his Department Assessment of
43
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 44o0f56 PagelD#: 44

Plaintiff's Tenure and Promotion Application, dated December 1, 2016; falsely
stating that Plaintiff had never done audits; falsely stating that Plaintiff had been
unreliable in supporting the Director’s leadership and had actually hindered the
Director’s ability to lead and contribute innovating enhancements; and falsely stating
that Plaintiff's supervisory employee staffing decision making exhibited poor
judgment at times; and
f. Dr. Scholly engaged in willful acts in the following
manner. She wrote lies in the DPC Tenure and Promotion Application review letter.
During the review process around December 2016, Dr. Scholly called Mandy R.
Westfall-Senda, an Assistant Specialist Rank III member of OSA (Office of Student
Affairs), who voted in favor of Plaintiffs tenure, asked why she voted in Plaintiffs
favor and told her they wanted her to change her vote because the DPC wanted a
unanimous negative vote against Plaintiff.
112. As a direct and proximate result of Defendants’ wrongful
conduct, Plaintiff was taken off worker’s compensation and made to work from his
home, which altered the conditions of his employment and make it difficult to

perform his job as Administrator of the Clinic.

44
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 45o0f56 PagelD #: 45

HOSTILE WORK EN VIRONMENT PURSUANT TO TITLE VII CIVIL RIGHTS
ACT OF 1964 AND HAWAII REVISED STATUTES §§ 378-1 AND 378-2

113. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

114. Defendants at all relevant times herein unlawfully harassed
Plaintiff and/or created and maintained a hostile work environment, resulting in
adverse employment actions being taken against Plaintiff, in violation of Title Vii
Civil Rights Act of 1964 and Hawaii Revised Statutes §§ 378-1 and 378-2.

115. Plaintiff was subjected to verbal conduct of a sexual nature, and
the conduct was unwelcome.

116. Plaintiff was also subjected to discriminatory intimidation,
ridicule, and insult that was sufficiently severe or pervasive to alter the conditions
of Plaintiff's employment and created an abusive work environment.

117. Defendants’ hostile and/or abusive conduct made Plaintiff's
workplace toxic and made it more difficult for him to do his job, take pride in his
work, and to desire to stay in his position.

118. Defendants’ wrongful conduct was sufficiently severe or

pervasive to alter the conditions of Plaintiff's employment and created an abusive

work environment.
45
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 460f56 PagelD #: 46

119. Defendants were apprised of Saelua’s and Dr. Nichols’ wrongful
conduct against Plaintiff.

120. Defendants knew, had reason to know, or should have known,
about Saelua’s and Dr. Nichols’ abusive conduct.

121. Defendants failed, neglected, and/or refused to correct or prevent
the discriminatory and/or retaliatory conduct by Saelua and Dr. Nichols, and to take
prompt, effective, and adequate remedial and disciplinary action.

122. As a direct and proximate result of Defendants’ wrongful
conduct, Plaintiff is entitled to recover back pay, front pay, compensatory damages,
special damages, and general damages, including reasonable attorneys’ fees and
costs of suit, in such amounts as shall be shown at a trial or hearing hereof.

COUNT II
RETALIATION PURSUANT TO TITLE VU OF THE CIVIL RIGHTS ACT OF
1964 AND HAWAII REVISED STATUTES §§ 378-1 AND 378-2

123. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

124. Plaintiffis, and was at all relevant times herein, a member of the

protected class pursuant to Title VII of the Civil Rights Act of 1964 and Hawaii

Revised Statutes §§ 378-1 and 378-2.

46
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 47o0f56 PagelD#: 47

125. Defendants at all relevant times herein unlawfully harassed
Plaintiff and/or created and maintained a hostile work environment due to his
protected activity, resulting in adverse employment actions being taken against
Plaintiff, in violation of Title VII and Hawaii Revised Statutes §§ 378-1 and 378-2.

126. Plaintiff was subjected to retaliation and, ultimately, termination
of employment for engaging in protected activity.

127. As a direct and proximate result of Defendants’ wrongful
conduct, Plaintiff is entitled to recover back pay, front pay, compensatory damages,
special damages, and general damages, including reasonable attorneys’ fees and
costs of suit, in such amounts as shall be shown at a trial or hearing hereof.

COUNT II
WRONGFUL TERMINATION AND RETALIATION PURSUANT TO THE

WHISTLEBLOWER’S PROTECTION ACT, HRS § 378-62

128. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

129. Plaintiff reported or was about to report to the Employer a
violation, or a suspected violation, of law, rule, ordinance, or regulation, adopted

pursuant to law of the State of Hawaii, a political subdivision of the State of Hawaii,

or the United States.

47
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 48 0f56 PagelD #: 48

130. Due to Plaintiff's Protected Activity, Employer retaliated and/or
otherwise discriminated against Plaintiff regarding his compensation, terms,
conditions, or privileges of employment.

131. As a direct and proximate result of Defendants’ wrongful
conduct, Plaintiff is entitled to recover back pay, front pay, compensatory damages,
special damages, and general damages, including reasonable attorneys’ fees and
costs of suit, in such amounts as shall be shown at a trial or hearing hereof.

COUNT IV
WRONGFUL RETALIATORY DISCHARGE

132. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

133. Employer wrongfully denied Plaintiff's application for tenure
and promotion and terminated or effectively terminated his employment.

134. Plaintiff was terminated for engaging in protected activity.

135. Defendants’ wrongful conduct caused Plaintiff suffered injury
and/or a damages.

136. As a direct and proximate result of Employer’s wrongful
conduct, Plaintiff is entitled to recover compensatory, pecuniary, special, and

general damages in such amounts as shall be shown at a trial or hearing hereof.

48
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 490f56 PagelID#: 49

COUNT V
WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

137. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

138. Employer terminated Plaintiff's employment in retaliation for
blowing the whistle on Dr. Nichols’ and/or Saelua’s wrongful conduct.

139. Employer’s discharge of Plaintiffs employment was unlawful in
violation of public policy, pursuant to Parnar.

140. As a direct and proximate result of Employer’s wrongful
conduct, Plaintiff is entitled to recover compensatory, pecuniary, special, and

general damages in such amounts as shall be shown at a trial or hearing hereof.

COUNT VI
INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

141. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

142. Defendants’ wrongful conduct constitutes intentional
interference with Plaintiffs contractual relations with the UH.

143. Plaintiff was qualified for tenure and promotion.

144. Plaintiffs prior work performance had been good.

49
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 50o0f56 PagelD #: 50

145. But for Defendants’ wrongful conduct, Plaintiff's Application
for Tenure at the S-4 Rank and Promotion to the S-5 Rank would have been granted.

146. As a direct and proximate result of Defendants’ wrongful
conduct, Plaintiff is entitled to recover compensatory, pecuniary, special, and
general damages in such amounts as shall be shown at a trial or hearing hereof.

COUNT VU
INTENTIONAL AND/OR NEGLIGENT INTERFERENCE WITH
PROSPECTIVE ECONOMIC ADVANTAGE

147. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

148. Defendants’ wrongful conduct constitutes intentional
interference with Plaintiff's prospective economic advantage.

149. Plaintiff was qualified for tenure and promotion.

150. Plaintiff's prior work performance had been good.

151. But for Defendants’ wrongful conduct, Plaintiff's Application
for Tenure at the S-4 Rank and Promotion to the S-5 Rank would have been granted.

152. As a direct and proximate result of Defendants’ wrongful

conduct, Plaintiff is entitled to recover compensatory, pecuniary, special, and

general damages in such amounts as shall be shown at a trial or hearing hereof.

50
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 51of56 PagelD#: 51

COUNT VII
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

153. Plaintiff re-alleges and incorporates herein the allegations
contained in preceding paragraphs as though fully alleged herein.

154. Defendants’ wrongful conduct was intentional.

155. Defendants’ wrongful conduct was outrageous, beyond bounds
of decency, willful and wanton, and/or malicious.

156. As a result of Employer’s wrongful conduct, Plaintiff suffered
physical injury and/or a mental condition.

157. As a direct and proximate result of Defendants’ wrongful
conduct, Plaintiff is entitled to recover special and general damages in such amounts
as shall be shown at a trial or hearing hereof.

WHEREFORE, Plaintiff prays for judgment in his favor and against
Defendants, jointly and severally, as follows:

A. Reinstatement and granting Plaintiff tenure and promotion;

B. Back pay in an amount to be determined at a trial or hearing
hereof;

C. Front pay in an amount to be determined at a trial or hearing

hereof;

51
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 52o0f56 PagelD #: 52

D. Compensatory damages in an amount to be determined at a trial
or hearing hereof;

E. Actual damages in an amount to be determined at a trial or
hearing hereof;

F. Pecuniary damages in an amount to be determined at a trial or
hearing hereof;

G. Consequential damages in an amount to be determined at a trial
or hearing hereof;

H. Special damages pay in an amount to be determined at a trial or

hearing hereof;

I. General damages in an amount to be determined at a trial or
hearing hereof;
J. Punitive, exemplary, and/or treble damages against Defendant

DR. NICHOLS in an amount to be determined at a trial or hearing hereof;
K. Reasonable attorney’s fees and costs;

L. Preyudgment and post-judgment interest; and

/ / f
/ / f
/ / f

52
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 530f56 PagelD #: 53

M. Any and all other relief deemed ast and equitable by the Court.

 

 

N 27 1019
DATED: Honolulu, Hawaii,
HAEL TAY Rt EN

PETER HAE JAY ORF
Attorneys for Plaintiff
JOSEPH H. CAMPOS, II

53
Case 1:19-cv-00332-LEK-RT Document 1 Filed 06/27/19 Page 54 of 56

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF HAWAIL

JOSEPH H. CAMPOS II,
Plaintiff,
vs.

UNIVERSITY OF HAWAII, as body

corporation, ANDREW W. NICHOLS,

M.D., individually and in his official
capacity as Director of University
Health Services Manoa, JOHN DOES
1-10, JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE
GOVERNMENTAL ENTITIES 1-10,

Defendants.

CIVIL NO.

 

DEMAND FOR JURY TRIAL

 

 

DEMAND FOR JURY TRIAL

Plaintiff JOSEPH H. CAMPOS II, hereby demands a trial by jury on

all issues triable of right by jury in this case, pursuant to Rule 38, Federal Rules of

Civil Procedure.

Dated: Honolulu, Hawaii,

N27 2019

 

etek

MICHAEL JAYASREEN
PETER C. HSIEH
Attorneys for Plaintiff
JOSEPH H. CAMPOS, II

PagelD #: 54
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 55 of 56

PagelD #: 55

IN THE UNITED STATES DISTRICT COURT

 

DISTRICT OF HAWAII
JOSEPH H. CAMPOS II, CIVIL NO.
Plaintiff, SUMMONS

VS.

UNIVERSITY OF HAWAIL, as body
corporation, ANDREW W. NICHOLS,
M.D., individually and in his official
capacity as Director of University
Health Services Manoa, JOHN DOES
1-10, JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE
GOVERNMENTAL ENTITIES 1-10,

Defendants.

 

 

SUMMONS

STATE OF HAWATL

To the above-named Defendants:

You are hereby summoned and required to file with the court and serve

upon Michael Jay Green and Peter C. Hsieh, Plaintiff’s attorneys, whose service

address is Davies Pacific Center, 841 Bishop St., Suite 2201, Honolulu, Hawaii

96813, an answer to the Complaint which is herewith served upon you, within 21

days after service of this summons upon you, exclusive of the day of service. If you
Case 1:19-cv-00332-LEK-RT Document1 Filed 06/27/19 Page 56o0f56 PagelD #: 56

fail to do so, judgment by default will be taken against you for the relief demanded
in the Complaint.

WARNING TO DEFENDANT(S): Failure to obey this summons
may result in an entry of default and default judgment against the disobeying person
or party.

PROCESS SERVER: You are prohibited from making personal
delivery of this summons between 10:00 p.m. and 6:00 a.m. on premises not open to
the public, unless a judge of the district or circuit courts permits, in writing on the
summons, personal delivery during those hours.

DATED: Honolulu, Hawaii,

 

 

CLERK OF THE ABOVE-ENTITLED COURT
